IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE


                                     IN RE DAVID C.

                   Appeal from the Juvenile Court for Sevier County
                      No. 15-000312     Jeffrey D. Rader, Judge


                 No. E2016-01114-COA-R3-PT-FILED-JULY 13, 2016



This is an appeal by the appellant, David C., from an order terminating his parental rights to
his minor child of the same name. The order terminating the appellant= s parental rights was
entered on April 29, 2016. The Notice of Appeal was not filed until June 1, 2016, more than
thirty (30) days from the date of entry of the final order. The Attorney General, on behalf of
the appellee, Tennessee Department of Children= s Services, has filed a motion to dismiss
this appeal based upon the untimely filing of the Notice of Appeal. Because the Notice of
Appeal was not timely filed, we have no jurisdiction to consider this appeal and grant the
motion to dismiss.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, CHARLES D. SUSANO, JR., AND THOMAS R. FRIERSON, II, JJ.


William Lee Wheatley, Sevierville, Tennessee, for the appellant, David C.

Herbert H. Slatery, III, Attorney General and Reporter, and W. Derek Green, Assistant
Attorney General, General Civil Division, Nashville, Tennessee, for the appellee, Tennessee
Department of Children= s Services.

Heidi M. Wegryn, Knoxville, Tennessee, Guardian Ad Litem.
                                    MEMORANDUM OPINION1

        A notice of appeal must A be filed with and received by the clerk of the trial court
within 30 days after the date of entry of the judgment appealed from.@ Tenn. R. App. P. 4(a).
 A The thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in
civil cases.@ Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). The appellant has filed no
response to the motion to dismiss and the certified copy of the final order attached to the
motion confirms that the date of entry of the final order was April 29, 2016.

       Because the Notice of Appeal in this case was not timely filed, we lack jurisdiction to
consider this appeal. The motion to dismiss is granted and this appeal is dismissed. Costs on
appeal are taxed to the appellant, for which execution may issue if necessary.




                                                                             PER CURIAM




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When a
                  case is decided by memorandum opinion it shall be designated
                  AMEMORANDUM OPINION,@ shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.